Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 11/12/2020 has been considered by the Examiner. 
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a photographing lens comprising: a first lens having a positive refractive power or a negative refractive power and comprising a meniscus shape; a second lens having a positive refractive power and being a meniscus lens having an image side surface convex toward an image side; a third lens having a negative refractive power; a fourth lens having a positive refractive power and having a surface convex toward the image side, the fourth lens being a biconvex lens; and a fifth lens having a negative refractive power, having a surface concave away from the image side, and including at least one aspheric surface, wherein the first through fifth lenses are sequentially arranged from an object side toward the image side, and wherein the photographing lens satisfies all the claimed conditionals as claimed in claim 1; a photographing apparatus comprising: a photographing lens; and an image sensor for receiving an image formed by the photographing lens and converting the image into electrical image signals, wherein the photographing lens comprises: a first lens having a positive refractive power or a negative refractive power and comprising a meniscus shape, a second lens having a positive refractive power and being a meniscus lens which has an image side surface convex toward an image side, a third lens having a negative refractive power, a fourth lens having a positive refractive power and having a surface convex toward the image side, the fourth lens being a biconvex lens, and a fifth lens having a negative refractive power, having a surface concave away from the image side, and including at least one aspheric surface, wherein the first through fifth lenses are sequentially arranged from an object side toward the image side, and wherein the photographing lens satisfies all the claimed conditionals as claimed in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH